726 S.E.2d 841 (2012)
STATE of North Carolina
v.
Jason Thomas DAIL.
No. 545P11.
Supreme Court of North Carolina.
June 13, 2012.
Derrick Mertz, Assistant Attorney General, for State of North Carolina.
Paul M. Green, for Dail, Jason Thomas.
Jon David, District Attorney, for State of North Carolina.

ORDER
Upon consideration of the petition filed on the 20th of December 2011 by State of NC in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 13th of June 2012."